 
 
III 
110th CONGRESS 
1st Session 
S. CON. RES. 52 
IN THE SENATE OF THE UNITED STATES 
 
November 1, 2007 
Mrs. Boxer submitted the following concurrent resolution; which was referred to the Committee on Foreign Relations 
 
CONCURRENT RESOLUTION 
Encouraging the Association of Southeast Asian Nations to take action to ensure a peaceful transition to democracy in Burma. 
 
 
Whereas hundreds of thousands of citizens of Burma have risked their lives in demonstrations to demand a return to democracy and respect for human rights in their country; 
Whereas the repressive military Government of Burma has conducted a brutal crackdown against demonstrators, which has resulted in mass numbers of killings, arrests, and detentions; 
Whereas Burma has been a member of the Association of Southeast Asian Nations (ASEAN) since 1997; 
Whereas foreign ministers of other ASEAN member nations, in reference to Burma, have demanded that the government immediately desist from the use of violence against demonstrators, expressed revulsion over reports that demonstrators were being suppressed by violent and deadly force, and called for the release of all political detainees including Daw Aung San Suu Kyi; 
Whereas the foreign ministers of ASEAN member nations have expressed concern that developments in Burma had a serious impact on the reputation and credibility of ASEAN; 
Whereas Ibrahim Gambari, the United Nations (UN) Special Envoy to Burma, has called on the member nations of ASEAN to take additional steps on the Burma issue, saying, Not just Thailand but all the countries that I am visiting, India, China, Indonesia, Malaysia and the UN, we could do more; 
Whereas the ASEAN Security Community Plan of Action adopted October 7, 2003, at the ASEAN Summit in Bali states that ASEAN members shall promote political development . . . to achieve peace, stability, democracy, and prosperity in the region, and specifically says that ASEAN Member Countries shall not condone unconstitutional and undemocratic changes of government; 
Whereas the Government of Singapore, as the current Chair of ASEAN, will host ASEAN's regional summit in November 2007 to approve ASEAN's new charter; 
Whereas the current Foreign Minister of Singapore, George Yeo, has publicly expressed, For some time now, we had stopped trying to defend Myanmar internationally because it became no longer credible; 
Whereas, according to the chairman of the High Level Task Force charged with drafting the new ASEAN Charter, the Charter will make ASEAN a more rules-based organization and . . . will put in place a system of compliance monitoring and, most importantly, a system of compulsory dispute settlement for noncompliance that will apply to all ASEAN agreements; 
Whereas upon its accession to ASEAN, Burma agreed to subscribe or accede to all ASEAN declarations, treaties, and agreements; 
Whereas 2007 marks the 30th anniversary of the relationship and dialogue between the United States and ASEAN; 
Whereas the Senate passed legislation in the 109th Congress that would authorize the establishment of the position of United States Ambassador for ASEAN Affairs, and the President announced in 2006 that an Ambassador would be appointed; and 
Whereas ASEAN member nations and the United States share common concerns across a broad range of issues, including accelerated economic growth, social progress, cultural development, and peace and stability in the Southeast Asia region: Now, therefore, be it  
 
That Congress— 
(1)joins the foreign ministers of member nations of the Association of Southeast Asian Nations (ASEAN) that have expressed concern over the human rights situation in Burma; 
(2)encourages ASEAN to take more substantial steps to ensure a peaceful transition to democracy in Burma; 
(3)welcomes steps by ASEAN to strengthen its internal governance through the adoption of a formal ASEAN charter; 
(4)urges ASEAN to ensure that all member nations live up to their membership obligations and adhere to ASEAN's core principles, including respect for and commitment to human rights; and 
(5)would welcome a decision by ASEAN, consistent with its core documents and its new charter, to review Burma's membership in ASEAN and to consider appropriate disciplinary measures, including suspension, until such time as the Government of Burma has demonstrated an improved respect for and commitment to human rights. 
 
